Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 19 April 2022. The amendments to the claims have overcome the 35 USC 112(b) rejections and have clarified the claimed invention. 
Information Disclosure Statement
	Applicants’ comments with respect to the information disclosure statement of 19 May 2020 are acknowledged. Applicants are correct that the given date of 19 September 2020 was incorrect and that it should have been 19 May 2020. The foreign documents cited in the information disclosure statement of 19 May 2020 have also now been considered with respect to the provided English translations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 was amended to now teach that the claimed composition comprises a plurality of the third material, which selected from an organic fluorescent material, an organic phosphorescent material or an organic delayed fluorescent material, aggregate so as to form aggregates and claim 8 teaches this aggregate is an excimer. This newly claimed subject matter is not found in the originally filed disclosure and is new matter. Lines 5-6 on page 7 teaches the third organic material forms an aggregate. The teachings in lines 8-16 on page 10 states that the third material can be light emitting non-aggregated monomer of independent molecules or that the material is aggerated so as to form a light emitting excimer. Neither of these teaching support the newly claimed aggerates formed by aggregating a plurality of an organic fluorescent material, an organic phosphorescent material or an organic delayed fluorescent material since they do not state the discussed and aggregated third material is an organic fluorescent material, an organic phosphorescent material or an organic delayed fluorescent material.
Allowable Subject Matter
Claims 1-3, 5, 6 and 9-15 are allowed.
While the art of record, such as U.S. patent application publication 2018/0346807, teaches combinations of a long persistent luminescent material composed of a first and second organic material where the HOMO and LUMO of the first organic material is higher than the HOMO and LUMO of the second organic material with a third material selected from at least one of an organic fluorescent material, an organic phosphorescent material or an organic delayed fluorescent material; they do not teach or suggest that the difference between the lowest excited singlet energy level of the third material and the lowest excited singlet energy level of the long persistent luminescent material is 0.15 eV or less or to select compositions so as to control the difference between the lowest excited singlet energy level of the third material and the lowest excited singlet energy level of the long persistent luminescent material so tah it is in the range of 0.15 eV or less. In addition, the art of record does not teach or suggest the compositions of the examples in this application.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/20/22